                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RAUL LOPEZ REYES,                                  Case No. 18-cv-07429-SK
                                   8                    Plaintiff,                          ORDER SETTING HEARING AND
                                                                                            BRIEFING SCHEDULE ON
                                   9             v.                                         PLAINTIFF'S MOTION FOR
                                                                                            TEMPORARY RESTRAINING ORDER
                                  10     ERIK BONNAR, et al.,
                                  11                    Defendants.                         Regarding Docket No. 9

                                  12          On December 12, 2018, Plaintiff Raul Lopez Reyes filed a motion for a temporary
Northern District of California
 United States District Court




                                  13   restraining order. The Court HEREBY ORDERS Defendants to file a response to the motion by
                                  14   no later than 10:00 a.m. on December 17, 2018. Plaintiff shall file a reply, if any, by no later than
                                  15   10:00 a.m. on December 18, 2018. The Court will hold a hearing on this motion on December 21,
                                  16   2018 at 11:00 a.m.
                                  17          IT IS SO ORDERED.
                                  18   Dated: December 13, 2018
                                  19                                                    ______________________________________
                                                                                        SALLIE KIM
                                  20                                                    United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
